CONCURRING OPINION.
I concur in the result reached in the main opinion, but think it is not necessary to decide in this case whether as a general proposition demand, as between public agencies, is or is not necessary as a prerequisite to instituting *Page 875 
an action to require performance by one of them of a public duty. In this case the opinion says "It is manifest from the record that a formal written notice would not have availed appellee and the law does not require one to do a vain and useless formality," citing authorities to sustain the proposition. That is sufficient to dispose of the question in this case, and that part of the opinion holding that the demand-requirement does not apply to public bodies is, in my opinion, dictum and unnecessary.